Conviction is for murder, punishment being ninety-nine years in the penitentiary.
On November 18, 1938, appellant was convicted of murder, and his punishment assessed at ninety-nine years in the penitentitary. Sentence was pronounced against him on December 13, 1938, and he perfected his appeal to this court. On March 24, 1939, there was filed in the trial court an affidavit stating that appellant was then insane, having become insane after conviction. The affidavit complies with the requirements of Art. 922 Cow. C. P. (Acts 1931, 42d Leg., p. 82, Ch. 54). Upon a trial appellant was adjudged to be insane. The foregoing facts have been made known to this court in the proper way and Article 925 Cow. C. P. is controlling. Said article provides that if a defendant is found to be insane all further proceedings in the case against him shall be suspended until he *Page 151 
becomes sane. It has been held that such provision applies to this court as well as in the trial court. Williams v. State,124 S.W.2d 990.
Further proceedings herein are suspended and the clerk will retire this cause from the docket until it is properly shown that appellant has been adjudged to be again sane.